DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "graphite rings" in line 5.  There is insufficient antecedent basis for 
this limitation in the claim.

Claim 3 recites the limitation "during drying process" in line 2 and “seal cavity” in line 2 and ‘tightness is monitored” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlenk (US 5172920).
 	Regarding claim 1, Schlenk discloses a seal 10 Fig. 1 between mutually fixed surfaces comprising a metal ring 11, placed between graphite layers 13, 14, where sections of the metal ring to be coated by graphite have jagged profile T1-T4 and graphite is applied on both sides of the metal ring in such a way, that graphite layers and the metal ring formed a seamless whole Fig. 3, where recesses are made on both sides between graphite rings, with a hole 10c in the center of each recess. 	Regarding claim 2, Schlenk discloses wherein at least two holes (10z of Annotated Fig. 1, below) are designed to fasten the seal by some screws.

    PNG
    media_image1.png
    609
    860
    media_image1.png
    Greyscale
 	Regarding claim 3 Schlenk discloses wherein at least one hole 10c is designed for medium flow during drying process and when seal cavity tightness is monitored. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlenk in view of Krejci (US 8684363).
 	Regarding claim 4, Schlenk discloses the invention as claimed above but fails to explicitly disclose that the graphite is a thermally expanded graphite.  Krejci, a seal between mutually fixed surfaces Fig. 2, discloses the use of a thermally expanded graphite layer 17, 18 disposed on upper and lower surfaces of a metal ring 13.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower coating layers of Schlenk with an expanded graphite as taught by Krejci in order to provide anti-extrusive properties that stabilize a preload placed on the seal upon assembly. The expanded graphite also further secures and/or stabilizes the seal thereby providing a relatively perfect seal or sealing effect with long-term service life. (Col. 5, Ln. 59 – Col. 6, Ln. 12 of Krejci)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675